Name: Council Decision (CFSP) 2015/203 of 9 February 2015 in support of the Union proposal for an international Code of Conduct for outer-space activities as a contribution to transparency and confidence-building measures in outer-space activities
 Type: Decision
 Subject Matter: international affairs;  research and intellectual property;  international law;  cooperation policy
 Date Published: 2015-02-10

 10.2.2015 EN Official Journal of the European Union L 33/38 COUNCIL DECISION (CFSP) 2015/203 of 9 February 2015 in support of the Union proposal for an international Code of Conduct for outer-space activities as a contribution to transparency and confidence-building measures in outer-space activities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Space activities are expanding and their importance is crucial. Space is a resource for all states in the world. Those which do not yet have space activities could have them in the future. Therefore, the Union considers that strengthening the security of outer-space activities is an important goal that will contribute to the development and security of states. This objective is part of the Union's space policy. (2) On 12 December 2003, the European Council adopted a European Security Strategy identifying global challenges and threats, and calling for a rule-based international order based on effective multilateralism and well-functioning international institutions. (3) The European Security Strategy acknowledges the United Nations Charter as the fundamental framework for international relations and advocates strengthening the United Nations (UN) and equipping it to fulfil its responsibilities and to act effectively. The Union works towards a high degree of cooperation in all fields of international relations, in order, inter alia, to preserve peace, prevent conflicts and strengthen international security, in accordance with the purposes and principles of the United Nations Charter. (4) The Union is committed to the development and implementation of transparency and confidence-building measures, as a means to achieve enhanced space security. The Union is also particularly sensitive to the issue of the risks posed by space debris, irrespective of its origins, which is detrimental to present and future activities. (5) On 18 September 2007, in its reply to UN General Assembly resolution 61/75 of 6 December 2006, the Union introduced its proposal for an international Code of Conduct for outer-space activities (the Code of Conduct) and launched consultations to promote the development of a preliminary draft. (6) In its Conclusions of 8-9 December 2008, the Council of the European Union supported the first draft for an international Code of Conduct, in which states would participate on a voluntary basis, and which included transparency and confidence-building measures, as a basis for consultations with key third states that have activities in outer space or have interests in outer-space activities, with the aim of securing a text that is acceptable to the greatest number of states. (7) On 27 September 2010, the Council of the European Union gave a mandate to the High Representative of the Union for Foreign Affairs and Security Policy (HR) to carry out further and wider consultations on the basis of a revised version of the draft Code of Conduct produced by the Union in the light of consultations with interested states. (8) The Union proposal for a draft Code of Conduct was formally presented to the international community in Vienna on 5 June 2012. Subsequently a process of open-ended consultations (OEC) on the draft text was initiated, with the aim of increasing the transparency and inclusivity of the process. Three rounds of consultations were held, the latter two on revised versions of the Code of Conduct: on 16-17 May 2013 in Kyiv, on 20-22 November 2013 in Bangkok and, finally, on 27-28 May 2014 in Luxembourg. Each of those meetings was attended by participants from more than 60 states, and altogether included participants from more than 80 states. (9) At the end of the OEC held in Luxembourg on 27-28 May 2014, the Chair concluded that the process of three rounds of OEC held by the European External Action Service (EEAS) with the involvement of the United Nations Institute for Disarmament Research (UNIDIR) in 2013-2014 had played a valuable role in developing a better mutual understanding of positions and concerns among the participating states. A strong desire had been expressed by many participants in Luxembourg to move the process from a consultative to a negotiating phase, in which the draft text of the Code of Conduct, developed in the OEC process, to which many states had contributed and which remained open to further changes, should serve as the basis for future multilateral negotiations. A number of participants in the OEC process had noted the need for some kind of UN endorsement. Following the OEC held in Luxembourg, the Union undertook to produce a new draft text of the Code of Conduct and indicated its readiness to reflect and consult on how it could further support the future multilateral negotiations, as well as subscription to, and implementation of, the future Code of Conduct. (10) Council Decision 2012/281/CFSP (1), implemented by UNIDIR, has been instrumental in supporting that process. It has allowed for the dissemination of information, the exchange of views and for building the capacities of stakeholders in the Code of Conduct, and has resulted in increased awareness and understanding of the Code of Conduct. The key activities under that Decision have been regional seminars (Kuala Lumpur, December 2012; Addis Ababa, March 2013; Mexico City, June 2013; Astana, October 2013) and the abovementioned multilateral meetings in Vienna (June 2012), Kyiv (May 2013), Bangkok (November 2013) and Luxembourg (May 2014) that served as a platform to present and discuss the Code internationally and show the Union's commitment to a transparent and inclusive process. (11) In its Study on outer-space transparency and confidence-building measures dated 12 July 2013, the Group of Governmental Experts (GGE), established by the UN Secretary-General pursuant to UN General Assembly Resolution 65/68, noted the presentation of the Code of Conduct by the Union, as well as the OEC held in Kyiv. In the conclusions and recommendations of its study, the GGE endorsed efforts to pursue political commitments, such as a multilateral code of conduct to encourage responsible actions in, and the peaceful use of, outer space. (12) On 5 December 2013, the UN General Assembly adopted by consensus Resolution A/RES/68/50 on transparency and confidence-building measures in outer-space activities, welcoming the report of the UN Secretary-General containing the study of the GGE and noting the presentation by the Union of the draft Code of Conduct. That Resolution further encourages UN Member States to review and implement the transparency and confidence-building measures (TCBMs) proposed by the GGE and requests the Secretary-General to circulate the report to the relevant entities and organisations of the UN in order that they may assist in effectively implementing the conclusions and recommendations contained in the report. Relevant UN entities and organisations are further encouraged to coordinate on matters related to the recommendations contained in the report. (13) Considering the momentum gained in the process of OEC led by the Union on the draft Code of Conduct and the wish of international partners for the Union to continue to lead this process towards final adoption of the Code of Conduct and provide means for its implementation immediately after adoption, the support for the process, successfully started under Decision 2012/281/CFSP, should continue on the basis of a new Council Decision. (14) The new Council Decision should support further work to enhance awareness of TCBMs in outer-space activities, including the proposal for an international Code of Conduct, as well as negotiations on the Code of Conduct and its formal adoption, while assistance for the implementation of the Code of Conduct and its point of contact could be provided through a future Council Decision (15) The United Nations Office for Disarmament Affairs (UNODA) and UNIDIR should be entrusted by the Council with the technical implementation of this Decision. While UNODA already plays a key role in the implementation of the recommendations in the 2013 report by the UN GEE on TCBMs in outer-space activities, UNIDIR will be in a position to build on the experience gained in regional outreach activities under Decision 2012/281/CFSP, HAS ADOPTED THIS DECISION: Article 1 To support its proposal for an international Code of Conduct for outer-space activities (the Code of Conduct) as a contribution to the creation of TCBMs in outer-space activities in line with UNGA Resolution A/RES/68/50, the Union pursues the following objective:  drawing from experience made under Decision 2012/281/CFSP, to continue to lead the multilateral process on the proposal for an international Code of Conduct for outer-space activities, involving all interested states in an inclusive and transparent manner with a view to building the widest possible consensus on the draft Code of Conduct with a view to its adoption by the international community: Article 2 1. The projects to be supported by the Union shall cover the following specific activities: (a) to continue to enhance awareness, knowledge and understanding of the proposal for an international Code of Conduct and the process led by the Union. (b) to continue to provide a framework for the multilateral process on the proposal for an international Code of Conduct for outer-space activities, that will enable the international community to continue to engage with a view to building the widest possible consensus for adoption of the Code of Conduct, through supporting multilateral meetings for negotiations on the draft Code of Conduct, as well for as its formal adoption. 2. The projects and specific activities are described in detail in the Annex. Article 3 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 2 shall be carried out by the United Nations Office for Disarmament Affairs (UNODA) and the United Nations Institute for Disarmament Research (UNIDIR), as specified in the Annex. UNODA and UNIDIR shall perform those tasks under the responsibility of the HR. For that purpose, the HR will enter into the necessary arrangements with UNODA and UNIDIR. Article 4 1. The financial reference amount for the implementation of the measures referred to in Article 1 shall be EUR 1 274 398,85. The total estimated budget of the overall project shall be EUR 1 475 955,15, which shall be provided through co-financing by UNODA and UNIDIR. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in accordance with Union procedures and rules applicable to the general Union budget. 3. The Commission shall supervise the proper implementation of the Union's contribution referred to in paragraph 1. For this purpose, it shall conclude financing agreements with UNODA and UNIDIR. The agreements shall stipulate that UNODA and UNIDIR are to ensure that the visibility of the Union contribution is appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreements referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council and the HR of any difficulties in the process and of the date of conclusion of the financing agreement within two weeks of signature. Article 5 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports to be prepared by UNODA and UNIDIR. Those reports shall form the basis for the evaluation by the Council. 2. The Commission shall provide information on the financial aspects of the implementation of the projects referred to in Article 2. Article 6 1. This Decision shall enter into force on the day of its adoption. 2. It shall expire 24 months after the conclusion of the relevant financing agreements referred to in Article 4(3), or six months after the date of its adoption if no financing agreement has been concluded within this period. Done at Brussels, 9 February 2015. For the Council The President F. MOGHERINI (1) Council Decision 2012/281/CFSP of 29 May 2012 in the framework of the European Security Strategy in support of the Union proposal for an international Code of Conduct on outer-space activities (OJ L 140, 30.5.2012, p. 68). ANNEX 1. General Framework and Objectives Space assets, operated by an increasing number of governmental and non-governmental entities, offer the world enormous benefits unimaginable just a few decades ago. Today these benefits are accompanied by significant challenges stemming from dangerous orbital debris and thus the potential of destructive collisions, the crowding of satellites in geo-stationary orbit, the growing saturation of the radio-frequency spectrum, as well as the threat of purposeful disruption. These challenges call for the serious involvement of all states to ensure greater safety and security in outer space. Following UN General Assembly Resolutions 61/75 of 6 December 2006 and 62/43 of 5 December 2007 on transparency and confidence-building measures in outer-space activities and in response to the request by the UN Secretary-General to UN members for 'concrete proposals' on TCBMs, the Union introduced in September 2007 the proposal for a voluntary Code of Conduct. Initial consultations with third states were launched and the first draft 'Code of Conduct for outer-space activities' was approved by the Council on 8-9 December 2008. In the light of further consultations with interested states, the Council endorsed on 27 September 2010 a revised version of the draft Code of Conduct and gave a mandate to the High Representative of the Union for Foreign Affairs and Security Policy (HR) to carry out further and wider consultations with a view to establishing a text for a Code of Conduct that is acceptable to the greatest number of states and its adoption. In carrying out that mandate, consultations continued and a revised version of the Code of Conduct was formally presented to the international community at a multilateral meeting held on 5 June 2012 in Vienna. Subsequently, a process of OEC on the draft text was initiated, with the aim of making the process more transparent and inclusive. Three rounds of consultations were held, the latter two on revised versions of the text: on 16-17 May 2013 in Kyiv, on 20-22 November 2013 in Bangkok and, finally, on 27-28 May 2014 in Luxembourg. Each of these meetings was attended by participants from more than 60 states, and altogether included participants from more than 80 states. At the end of the OEC held in Luxembourg on 27-28 May 2014, the Chair concluded that the process of three rounds of OEC held by the EEAS with the involvement of the UNIDIR in 2013-2014 had played a valuable role in developing a better mutual understanding of positions and concerns among the participating states. A strong desire had been expressed by many participants in Luxembourg to move the process promptly from a consultative to a negotiating phase, in which the draft text of the Code of Conduct, developed in the OEC process, to which many states had contributed and which remained open to further changes, could serve as the basis for future multilateral negotiations. A number of participants had noted the need for some kind of UN endorsement. Following the OEC held in Luxembourg, the Union would produce a new draft of the Code of Conduct and remained ready to reflect and consult on how it could further support the future multilateral negotiations, as well as subscription to, and implementation of the future Code of Conduct. The UN General Assembly, in light of the Secretary General's report requested by resolution 61/75, voted on 8 December 2010 resolution 65/68, in which it asked the Secretary-General to establish a Group of Governmental Experts (GGE) on transparency and confidence building measures in outer-space activities to prepare a study on TCBMs. The Union, which considers that a Code of Conduct could be a contribution to TCBMs, has briefed the UN GGE on progress regarding the work on the Code of Conduct, during the GGEs three meetings in July 2012, April 2013 and July 2013. The UN GGE finalised its study and recommendations in July 2013. It recommended that states and international organisations, on a voluntary basis and without prejudice to the implementation of obligations deriving from existing legal commitments, consider and implement the TCBMs described in the GGE's report and endorsed efforts to pursue political commitments, for example, in the form of unilateral declarations, bilateral commitments or a multilateral code of conduct, to encourage responsible actions in, and the peaceful use of, outer space. GGE concluded that voluntary political measures can form the basis for consideration of concepts and proposals for legally binding obligations. On 5 December 2013, the UN General Assembly adopted by consensus Resolution A/RES/68/50 on transparency and confidence-building measures in outer-space activities, welcoming the report of the UN Secretary-General containing the study of the GGE and noting the presentation by the Union of the draft Code of Conduct. The Resolution further encourages UN Member States to review and implement the TCBMs proposed by the GGE and requests the Secretary-General to circulate the report to the relevant entities and organisations of the UN in order that they may assist in effectively implementing the conclusions and recommendations contained in the report. Relevant UN entities and organisations are further encouraged to coordinate on matters related to the recommendations contained in the report. Since the initial presentation of the draft Code of Conduct to the international community in June 2012, activities under Decision 2012/281/CFSP 'in support of the Union proposal for an international Code of Conduct for outer-space activities' have been instrumental in raising awareness on the Code of Conduct and in supporting the multilateral process. Under the contribution agreement signed in June 2012, UNIDIR organised a series of regional seminars (in Kuala Lumpur, Addis Ababa, Mexico City and Astana) and supported four larger multilateral meetings held by the EEAS in Vienna, Kyiv, Bangkok and Luxembourg. All these meetings were supported by travel sponsorship to facilitate participation by officials and experts. Decision 2012/281/CFSP has supported the dissemination of information and exchange of views on the Code of Conduct and resulted in increased awareness and understanding of the Code within regions, as well as internationally, among experts and policy makers. It has helped the Union to demonstrate its commitment to manage the process towards the adoption of the Code of Conduct as a transparent and inclusive process. The meetings organised under the that Decision have also served as a platform to engage with those states that have remained critical towards the Code of Conduct, encouraging them to articulate their concerns in a multilateral setting with the possibility of counter-argument and debate. Considering the momentum gained in the process of discussions on the Code of Conduct and, in particular, the key development of the UN GGE endorsement, the adoption by consensus of UNGA Resolution A/RES/68/50 and the outcome of the OEC held in Luxembourg on 27-28 May 2014, the Union should continue actively to support the creation of TCBMs in outer-space activities by continuing to promote and work towards the adoption of the Code of Conduct. For this purpose, and drawing from the experience under Decision 2012/281/CFSP, the Union should support the following activities:  continue to enhance awareness, knowledge and understanding of TCBMs as proposed by the GGE report, including the proposal of an international Code of Conduct and the process led by the European Union.  continue to provide a framework for the multilateral process on the proposal of an international Code of Conduct for outer-space activities, that will enable the international community to continue to engage with a view to building the widest possible consensus for adoption of the Code of Conduct, through supporting multilateral meetings for negotiations on the draft Code of Conduct, as well as for its formal adoption. 2. Projects a. Project 1: Outreach: Promotion of political commitments to encourage responsible actions in and the peaceful use of, outer space, including the proposal for an international Code of Conduct for outer-space activities 1. Project Purpose 1. Through the organisation of outreach events, to engage with stakeholders to expand upon existing awareness, knowledge and understanding of efforts to pursue political commitments to encourage responsible actions in, and the peaceful use of, outer space, including the proposal for an international Code of Conduct for outer-space activities, in the context of promoting TCBMs in outer-space activities. 2. Project Results/Implementation indicators 1. At least three outreach events have been held in the margins of international conferences, leading to enhanced awareness, knowledge and understanding by the relevant stakeholders of TCBMs, including in the proposed international Code of Conduct, including the requirements for practical implementation. 2. Four regional or sub-regional seminars have been held with attendance of at least a majority of states from the relevant regions. 3. An enhanced climate for political progress, as reflected in an attendance of the multilateral meetings envisaged under project 2 that is higher than the attendance of the OEC on the Code of Conduct (61 states) supported under Decision 2012/281/CFSP. 3. Project Description 1. Up to four regional or sub-regional seminars are envisaged for discussion on TCBMs with a focus on the future Code of Conduct and its practical operation, including national planning for implementation, leading up to the Code of Conduct being opened for subscription. 2. Organisation of up to four small outreach events organised at regional and/or international level, for example in the margins of the UN General Assembly or Conference on Disarmament, to promote and support the next stage of the process. 3. The decision on the venues will be taken by the HR, where possible in consultation with the EU Member States, based on proposals by the implementing entity. b. Project 2: Organisation of up to three multilateral meetings involving all interested states to facilitate negotiations on the basis of the draft text developed through the OEC for an international Code of Conduct with a view to achieving its conclusion and formal adoption 1. Project Purpose 1. As an implementation of the recommendations contained in the report of the UN GGE, to bring together representatives from interested states and other parties for negotiations on the proposal for an international Code of Conduct for outer-space activities, with a view to the adoption of the Code of Conduct. 2. Project Results/Implementation indicators 1. The achievement of a diplomatic process that has allowed negotiations on the proposal for a Code of Conduct, including the holding of a negotiating conference and a subscription conference. 2. Broad international support for the proposal for a Code of Conduct enabling its adoption by the international community by the first half of 2016. 3. Project Description 1. Organisation of up to three open-ended multilateral meetings to which UN Member States and relevant organisations will be invited, including: (a) up to two negotiating conferences that will allow the international community to engage on the draft Code of Conduct, as developed in the process of OEC, with a view to finalising the text; (b) a conference for the subscription to the Code of Conduct. 2. The decision on the venues will be taken by the HR, where possible in consultation with the EU Member States, based on proposals by the implementing entity. 3. Procedural aspects and coordination a. The implementation of the projects will be initiated by a Steering Committee with an objective of determining procedures and modalities for cooperation. The Steering Committee shall review the implementation of the projects regularly, at least once per six months, including through the use of electronic and VTC means. b. The Steering Committee will be composed of representatives of the High Representative, UNODA, UNIDIR and relevant UN institutions, as appropriate. c. On the basis of a proposals submitted by UNODA and UNIDIR, the location and structural composition of workshops and meetings of this project will be decided by the HR, where possible in consultation with the EU Member States. 4. Reporting and Assessment a. The implementing entities shall submit to the HR a narrative and financial report at the end of the first year of the project, endeavouring to coincide with the UN reporting cycles. b. The implementing entities will submit the HR a final report at the completion of the project. c. The implementing entities progress and situation reports, publications, press releases and updates will be communicated to the HR and the European Commission as and when they are issued. 5. Duration The estimated implementation period for this project is 24 months. 6. Beneficiaries a. UN Member States. b. Non-governmental stakeholders including civil society and industry. 7. Third Party Representatives a. In order to promote regional ownership of the international Code of Conduct on space activities, the participation of non-EU experts, including those from relevant regional and international organisations, may be funded by this decision. b. Participation of UNODA, UNIDIR and the UNOOSA representatives in activities related to this decision will be funded, as required. 8. Implementing Entity a. The technical implementation of this Decision will be entrusted to the UNODA for the implementation of subproject 3.2 (outreach events) of project 1, as well as project 2, and to the UNIDIR for the implementation of subproject 3.1 (regional and sub-regional seminars) of project 1. b. UNODA and UNIDIR, where appropriate, will work with institutions such as UNOOSA, international and regional organisations, think tanks, NGOs and industry.